DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. The arguments relate to the previous rejection, and the Geringer reference, which is no longer being used in the current rejection in light of the amendments. As such, the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (US Patent 2830304) in view of Flanagan (US Patent 5861582).
Regarding claim 1, Ericsson teaches a medical device comprising: a plurality of leg portions (Column 1; lines 52-55 “The mattress carrying frame of the hospital bed is designated 1 and the bed subframe is designated 2, the four supporting wheels 5 of the bed being mounted for swivel motion to the transverse stays 3 of the bed subframe.”; see also Figure 1; 5) that lift up a main body of the medical device from a floor surface and support the main body (Figure 1; the vertical direction in a retracted state of the extension and contraction unit. Flanagan teaches a load detection unit for detecting a load in a vertical direction received by the plurality of leg portions from the floor surface (Figure 4; 60), wherein the load detection unit is provided between the main body and the plurality of leg portions (Figure 4; 60 is between the legs (wheels 32 analagous to wheels 5 in Ericsson) and the main body which is positioned above the wheels) and is separated from an extension and contraction unit by a gap in the vertical direction in a retracted state of the extension and contraction unit (Figure 4; 60, when applied to Ericsson, the load detection unit 60 would be placed above the wheel (5 in Ericsson) as shown in Figure 4 of Flanagan. This positioning would result in a vertical gap between the extension retraction unit 8 in Ericsson in the retracted position shown in Figure 1, and the load cell which would be placed up above 5). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the wheel of Ericsson to allow the user to measure the force on each wheel as well as the total weight applied to the bed and use those measurements to safely operate the system and provide care to the user. 
Regarding claim 2, Ericsson teaches the plurality of leg portions comprise a caster capable of moving the main body (Figure 1; 5).
Regarding claim 3, Ericsson teaches the plurality of leg portions further comprise a caster capable of moving the main body (Figure 1; 5), and wherein the extension and contraction unit brings the caster into contact with the floor surface, or lifts up the caster and retracting a rod (Figure 2; 8), respectively (Figure 1 versus Figure 2 positions of 8 and 5).
Regarding claim 4, Ericsson teaches a guide for moving the extension and contraction unit in the vertical direction (Figures 1 and 2, the portion into which 8 is retracted),  wherein, in the retracted state where the caster is in contact with the floor surface and the rod is not in contact with the floor surface, the extension and contraction unit is held by the guide in a state where contact between the load detection unit and the extension and contraction unit is broken (Figure 1; there is no contact between 8 and where the load cell would be placed above the wheel 5 in the combination of Ericsson and Flanagan). Ericsson does not teach a load detection unit. Flanagan teaches a load detection unit (Figure 4; 60). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the wheel of Ericsson to allow the user to measure the force on each wheel as well as the total weight applied to the bed and use those measurements to safely operate the system and provide care to the user.
Regarding claim 9, Ericsson teaches the extension and contraction unit is disposed vertically under the load detection unit (Figure 2; 8 are disposed vertically under where 5 attaches to 3, which is where the load detection unit would be placed according to what is taught by Flanagan in the combination). Ericsson does not teach a load detection unit. Flanagan teaches a load detection unit (Figure 4; 60). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the wheel of Ericsson to allow the user to measure the force on each wheel as well as the total weight applied to the bed and use those measurements to safely operate the system and provide care to the user.
Regarding claim 10, Ericsson teaches a medical device comprising: a plurality of leg portions (Column 1; lines 52-55 “The mattress carrying frame of the hospital bed is designated 1 and the bed subframe is designated 2, the four supporting wheels 5 of the bed being mounted each of the plurality of leg portions comprises: a caster (Figure 1; 5) for moving the base; 3an extension and contraction unit that extends a rod (Figure 2; 8) to bring the caster into contact with the floor surface and retracts the rod from the floor surface to remove the caster from the floor surface (Figure 1 versus Figure 2, see 5 and 8); and a guide for moving the extension and contraction unit in the vertical direction (Figures 1 and 2, where 8 is retracted into in Figure 1 is the guide). Ericsson does not teach a load detection unit for detecting a load in a vertical direction received by the plurality of leg portions from the floor surface, wherein the load detection unit is provided between the base and the extension and contraction unit, and wherein, when the caster is in contact with the floor surface and the rod is not in contact with the floor surface, the extension and contraction unit is held by the guide such that the load detection unit is separated from the extension and contraction unit by a gap in the vertical direction. Flanagan teaches a load detection unit (Figure 4; 60) for detecting a load in a vertical direction received by the plurality of leg portions from the floor surface, wherein the load detection unit is provided between the base and the extension and contraction unit (Figure 4; 60, when applied to Ericsson, the load detection unit 60 would be placed above the wheel (5 in Ericsson) as shown in Figure 4 of Flanagan. This would be between the base (3) and the extension and contraction unit (8)), and wherein, when the caster is in contact with the floor surface and the rod is not in contact with the floor surface, the extension and contraction unit is held by the guide such that the load detection unit is separated from the extension and contraction unit by a gap in the vertical direction (Figure 4; 60, when applied to Ericsson, the load detection unit 60 would be placed above the wheel (5 in Ericsson) as shown in Figure 4 of Flanagan. This positioning would result in a vertical gap between the extension retraction unit 8 in Ericsson in the retracted 
Regarding claim 11, Ericsson teaches the base further comprises a base seat (Figure 2; the portion of 3 which is extends down to attach the wheel 5 (in other words, the portion of 3 that is perpendicular to the rod on which 3 is actually marked)). Ericsson does not teach the load detection unit is disposed inside a recessed portion of the base seat. Flanagan teaches the load detection unit is disposed inside a recessed portion of the base seat (Figure 4; the load detection unit 60 is placed where the wheel is attached within the upper seat (where 34 is marked in Figure 3), thus when applied to Ericsson, the load detection unit would be placed within the base seat where the wheel is attached in to the upper seat). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the wheel of Ericsson to allow the user to measure the force on each wheel as well as the total weight applied to the bed and use those measurements to safely operate the system and provide care to the user.
Regarding claim 12, Ericsson teaches the extension and contraction unit is disposed vertically under the load detection unit (Figure 2; 8 are disposed vertically under where 5 attaches to 3, which is where the load detection unit would be placed according to what is taught by Flanagan in the combination). Ericsson does not teach a load detection unit. Flanagan teaches a load detection unit (Figure 4; 60). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the wheel of Ericsson to allow the user to measure the force on each wheel as well as the total weight applied to the bed and use those measurements to safely operate the system and provide care to the user.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (US Patent 2830304) in view of Flanagan (US Patent 5861582) further in view of Buchholz (US Patent 3713129).
Regarding claim 5, Flanagan teaches wherein the load detection unit is one of the plurality of load detection units (Figure 1, each leg 12 has a sensing unit as shown in Figure 3 at 60). Ericsson and Flanagan do not teach a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of load detection units.  Buchholz teaches a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit (abstract, teaches utilizing a load sensor on each leg of a device in order to detect a tipping risk). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Ericsson and Flanagan to determine a tipping risk in order to prevent "very catastrophic injuries or damages [that] have been incurred from...tipping over." (Buchholz Column 1; lines 9-11).
Regarding claim 6, Flanagan teaches wherein the load detection unit is one of the plurality of load detection units (Figure 1, each leg 12 has a sensing unit as shown in Figure 3 at 60). Ericsson and Flanagan do not teach a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of load detection units
Regarding claim 7, Flanagan teaches wherein the load detection unit is one of the plurality of load detection units (Figure 1, each leg 12 has a sensing unit as shown in Figure 3 at 60). Ericsson and Flanagan do not teach a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of load detection units.  Buchholz teaches a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit (abstract, teaches utilizing a load sensor on each leg of a device in order to detect a tipping risk). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Ericsson and Flanagan to determine a tipping risk in order to prevent "very catastrophic injuries or damages [that] have been incurred from...tipping over." (Buchholz Column 1; lines 9-11).
Regarding claim 8, Flanagan teaches wherein the load detection unit is one of the plurality of load detection units (Figure 1, each leg 12 has a sensing unit as shown in Figure 3 at 60). Ericsson and Flanagan do not teach a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of load detection units.  Buchholz teaches a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit (abstract, teaches utilizing a load sensor on each leg of a device in order to detect a tipping risk). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Ericsson and Flanagan to determine a tipping risk in order to prevent "very catastrophic injuries or damages [that] have been incurred from...tipping over." (Buchholz Column 1; lines 9-11).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673